Citation Nr: 1733114	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  15-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of right thoracotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to August 1959 and April 1960 to August 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A personal hearing was conducted between the Veteran and undersigned in April 2017.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his April 2017 hearing, the Veteran testified that since his April 2015 VA examination, his respiratory condition had worsened.  He stated that he had increasing difficulty breathing and completing strenuous tasks.  The Veteran also contended that he has an undiagnosed mass in his lungs which is related to his service connected disability or active service.  February 2015 private medical treatment records indicate the existence of nodular densities in the left and right lungs, and the April 2015 VA examination report noted an undiagnosed lung mass.  See April 2017 Medical Treatment Record, Non-Government Facility.

As the Veteran has testified that his symptoms have worsened since his last examination, he should be afforded a new VA examination to evaluate the current severity of his respiratory disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  In addition, an opinion should be obtained to determine whether there is a diagnosable lung mass that is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for an appropriate VA examination with a suitably qualified medical professional to evaluate the current severity of his respiratory disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

The examiner should address the following:

a. Identify/diagnose any lung mass disorder that presently exist or have existed during the appeal period.  
b. If a lung mass is identified, can the symptoms of the mass be distinguished from those related to his service connected residuals of a  right thoracotomy.  
c. If any lung mass is determined to be a separate and distinct disability from the Veteran's residuals of a right thoracotomy, is it at least as likely as not that such a disorder had its onset in service or is otherwise etiologically related to his active service or right thoracotomy.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  The AOJ should also consider whether the Veteran has raised a claim for service connection for masses of the lungs or whether any existing mass is a component of his increased rating claim for right thoracotomy.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

